         Case: 3:21-cv-00143-jdp Document #: 21 Filed: 08/17/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 WISCONSIN LABORERS HEALTH FUND,
 WISCONSIN LABORERS PENSION FUND,
 WISCONSIN LABORERS APPRENTICESHIP
 AND TRAINING FUND, BUILDING AND                                    Case No. 21-cv-143-jdp
 PUBLIC WORKS LABORERS VACATION
 FUND, and JOHN J. SCHMITT (in his capacity
 as trustee), WISCONSIN LABORERS
 DISTRICT COUNCIL, WISCONSIN
 LABORERS-EMPLOYERS COOPERATION
 AND EDUCATION TRUST FUND, BUILDING
 TRADES UNITED PENSION TRUST FUND
 and DOUG EDWARDS (in his capacity as
 trustee),

          Plaintiffs,

    v.

 UNI-PUMP, INC.,

          Defendant.


                                       DEFAULT JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered Wisconsin Laborers Health

Fund, Wisconsin Laborers Pension Fund, Wisconsin Laborers Apprenticeship and Training Fund,

Building and Public Works Laborers Vacation Fund, John J. Schmitt, Wisconsin Laborers District

Council, Wisconsin Laborers-Employers Cooperation And Education Trust Fund, Building Trades

United Pension Trust Fund, and Doug Edwards, and against Defendant Uni-Pump, Inc. in the amount

of $152,498.60 together with interest at the rate allowed by law.




         s/V. Olmo, Deputy Clerk                               8/17/2021
         Peter Oppeneer, Clerk of Court                        Date
